Title: Thomas Jefferson to George Hay and William Wirt, 23 March 1811
From: Jefferson, Thomas
To: Hay, George,Wirt, William


            
              Dear Sirs
              Monticello Mar. 23. 11.
            
               It is sometime since I recieved from mr Tazewell a letter in which he says ‘I presume it will be essential to procure much evidence from N.O. in order to sustain the defence proposed. as those however who may be there employed to prepare this evidence, from the circumstance of their not being accurately acquainted with the points & course of this defence, very probably may commit many errors, either by omitting the proof of facts notorious there but unknown here, or by stuffing into the depositions much matter wholly irrelevant to the subject before us, do you not think it will be adviseable to prepare here a statement of the facts which it is desirable to have established? this statement being transmitted to the persons there who may be engaged to prepare the evidence, will serve them as a chart, and while it will ensure us the benefit of all the testimony we may wish, will at the same time exclude from the record all the superfluous matter which might otherwise swell it’s volume to an enormous bulk. if you would take the trouble to prepare this paper, each of your counsel can add to it’s contents, any facts by them deemed important, should such be omitted.’ so far mr Tazewell.
            I have prepared accordingly the inclosed statement of the facts, to be added to, curtailed, or commented by yourselves & mr Tazewell. I have als to every page left 3. blank columns, one to the right & two to the left of the text, in which each gentleman may insert his notes, and instructions as to the evidence he thinks should be collected. when you shall have done this, be so good as to forward it to mr Tazewell for the same purpose in the envelope which I have put it into & franked. he will return it to me, and the identical paper shall be forwarded to N.O. with any blank Commissions, subpoenas Etc you may send me.
            I now make up for you a set of Pamphlets & other papers for information, Exhibits authenticated, some recieved from the office of the Secretary of State, and some from N.O. according to the list now inclosed. the sets of pamphlets Nos 1. and 3. will be forwarded to you. the set No 2. I shall forward to mr Tazewell for his use, being not quite so compleat as the set No 1. the authenticated papers are sewed together to prevent confusion or loss. these last will of course be kept with you. after you shall have read Moreau’s Memoire which is very able, would it not be well to detach it from the pamphlets with which it is connected, & returned return it to me to be forwarded to mr Tazewell for his perusal? I say returned return it to me, because it will save the postage of so bulky a volume.you must judge whether the papers from the department of state must be more formally authenticated. if that be requisite, you can either return them to me with your instructions, or send them direct to ‘John Graham, chief clerk of the Department of state.’
            
            my next task shall be to examine the books of authority quoted and possessed by me, and to send you a list of them, that you may look out in time for any you think you may need which I do not possess.Acce the pamphlets Etc are so bulky that I shall endeavor to find a private conveyance; but if none such offers in a few days I will send them by post.Accept the assurances of my constant esteem & respect.
            
              Th:
              Jefferson
          